Case: 2:19-cv-04366-EAS-EPD Doc #: 22 Filed: 03/29/21 Page: 1 of 2 PAGEID #: 1514




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN OHIO DISTRICT
                                 EASTERN DIVISION


ZACHARIAH N. DETTY,
       Plaintiff,
                                                             Case No. 2:19-cv-4366
v.                                                           Judge Edmund A. Sargus, Jr.

COMMISSIONER OF SOCIAL SECURITY,
       Defendant.



                                   OPINION AND ORDER
       This matter is before the Court for consideration of the Objections filed with regards to the

Report and Recommendation of the Magistrate Judge. (Doc. 19.) The Report and Recommendation

proposes that the decision of the Commissioner of Social Security denying disability benefits to

the Plaintiff, Zachariah N. Detty, be denied. The plaintiff has filed a timely objection (Doc. 20)

and the Commissioner has filed a response. (Doc. 21.)

     This Court reviews the Commissioner’s determinations to ensure that the “decision is

supported by substantial evidence and was made pursuant to proper legal standards.” 42 U.S.C.

§ 405(g); Winn v. Comm’r of Soc. Sec., 615 F. Appx. 315, 320 (6th Cir. 2015). If the decision is

supported by substantial evidence, the determination of the Commissioner must be affirmed, “even

if a reviewing court would decide the matter differently.” Kinsella v. Schweiker, 708 F.2d 1058,

1059-60 (6th Cir. 1983).

     The undersigned has carefully reviewed the entirety of the record and the basis of the

objections. The issues raised in the objections have been considered and analyzed by the

Magistrate Judge in the Report and Recommendation. The Court finds the analysis of the
Case: 2:19-cv-04366-EAS-EPD Doc #: 22 Filed: 03/29/21 Page: 2 of 2 PAGEID #: 1515




Magistrate Judge to be in accordance with the law and persuasive in its analysis. The Court

ADOPTS the Report and Recommendation.

       Based upon the foregoing, the Court adopts the Report and Recommendation. The decision

of the Commissioner denying benefits to the Plaintiff is AFFIRMED and the objections are

OVERRULED.

       Final judgment is rendered to the Defendant.



Date: 3/29/2021                            s/Edmund A. Sargus, Jr.
                                           EDMUND A. SARGUS, JR., JUDGE
                                           UNITED STATES DISTRICT COURT
